Citation Nr: 0105408	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  99-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints secondary to service-connected disability.

2.  Entitlement to an increased (compensable) rating for 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1956 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The veteran's claim for service connection for arthritis of 
multiple joints secondary to service-connected disability was 
denied on the basis that it was not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims.  Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat, 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

When the veteran filed his claim in February 1999 he 
indicated that he had been followed as an outpatient by 
doctors at the VA Medical Center in Jackson, Mississippi.  
The veteran indicated that progress notes through the present 
should be obtained.  VA treatment records were requested, and 
records dated through October 1996 have been associated with 
the claims file.  It is unclear if additional treatment 
records exist.

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO should contact the VA Medical 
Center in Jackson, Mississippi, and 
request copies of all records relating to 
treatment of the veteran from October 
1996 until the present.

2.  The veteran should be afforded a VA 
rheumatology examination to determine the 
nature and extent of his service-
connected rheumatic fever and the 
existence and etiology of any currently 
manifested arthritis of multiple joints.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The examiner is requested to 
indicate any current symptoms that are 
related to the veteran's service-
connected rheumatic fever.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not that any currently manifested 
arthritis is proximately due to or the 
result of, or been chronically worsened 
by, the veteran's service-connected 
rheumatic fever.  A complete rationale 
for all opinions offered should be 
provided.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


